Citation Nr: 0400365	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  02-20 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for stomach ulcers.

3.  Entitlement to a permanent and total disability rating 
for nonservice-connected disability pension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from March 1969 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Togus, 
Maine (RO).  During the course of the appeal, the claims file 
was transferred to the RO in Cleveland, Ohio.

The issues of entitlement to service connection for PTSD and 
stomach ulcers will be addressed in the REMAND portion of 
this decision.  

In the May 2002 rating decision, the RO also denied the 
veteran's claim of entitlement to service connection for 
hypertension.  In the veteran's November 2002 VA Form 9, he 
made reference to this denial and the RO sent the veteran a 
letter regarding this "claim" in December 2002 pursuant to 
the Veterans Claims Assistance Act of 2000.  The RO should 
clarify whether the veteran intended the November 2002 
reference to serve as a notice of disagreement with the May 
2002 rating decision regarding service connection for 
hypertension, and if so, should undertake all appropriate 
action.  


FINDINGS OF FACT

1.  The veteran was born in October 1948, has reported that 
his formal education ended at the 8th grade, and has 
indicated that he last held gainful employment as a 
construction worker in 1985.  

2.  The veteran's claimed nonservice-connected disabilities 
include hypertension, evaluated as 10 percent disabling; 
peripheral neuropathy due to herbicide exposure, evaluated as 
noncompensable; stomach ulcers, evaluated as noncompensable; 
and psychiatric disorders, variously classified, evaluated as 
noncompensable.  

3.  The veteran's disabilities do not preclude him from 
engaging in substantially gainful employment, consistent with 
his age, education, and occupational history.

4.  In an unappealed February 1998 rating decision, the RO 
denied service connection for PTSD.

5.  Evidence associated with the veteran's claims folder 
subsequent to the RO's February 1998 rating decision is new 
and so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.

CONCLUSIONS OF LAW

1.  The criteria for a permanent and total disability rating 
for nonservice-connected pension purposes have not been met.  
38 U.S.C.A. §§ 1521, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.342, 4.15, 4.16, 4.17, and Part 4, Diagnostic 
Codes 7101, 8513, 7399, 9440, 9411 (2003).  

2.  The February 1998 rating decision denying service 
connection for PTSD is final.  38 U.S.C.A. §§  5103, 5103A, 
7104 (West 2002); 38 C.F.R. § 20.1103 (2003).

3.  Since the February 1998 rating decision, new and material 
evidence has been submitted, and the veteran's claim of 
entitlement to service connection for PTSD is reopened.  38 
U.S.C.A. §§ 5103, 5104A, 5108 (West 2002); 38 C.F.R. § 3.156 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).

In this case, the veteran's nonservice-connected pension 
claim was filed in August 2001 and remains pending.  The VCAA 
is accordingly applicable.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a May 2002 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in an October 2002 statement of the case, the RO 
notified the veteran of regulations pertinent to pension 
claims, informed him of the reasons why his claim had been 
denied, and provided him additional opportunities to present 
evidence and argument in support of his claim.  

In a September 2001 letter, the veteran was informed of VA's 
duty to obtain evidence on his behalf.  The veteran was 
notified that VA would obtain all relevant service medical 
records, VA medical records, and reports of examinations or 
treatment at non-VA facilities authorized by VA.  In 
addition, VA would request other relevant records held by any 
Federal agency or department.  In turn, the veteran was 
informed of his duty to provide VA with enough information to 
identify and locate other existing records, i.e., names of 
persons, agencies, or companies that hold relevant medical 
records, addresses of these individuals, and the dates that 
such treatment was received. 

In this case, the September 2001 letter requested a response 
within 60 days.  At the same time, however, more than one 
year has now passed since that notification was provided.  
Additional evidence was submitted in support of the veteran's 
claim after the 60 days had expired and he was thus 
apparently not mislead by the time period provided in the 
September 2001 letter.  In particular, the veteran was 
provided with VA examinations in December 2001.  Those 
records have been included in the claims file.  Moreover, the 
veteran's representative submitted statements in support of 
his claim in December 2002 and July 2003.  Under the 
foregoing circumstances, the Board considers the duty to 
notify has been met.  See Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003) 
(to be codified at 38 U.S.C. § ___.  

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  VA outpatient treatment records have been received, 
as have private medical reports.  In addition, the veteran 
was provided with VA examinations in December 2001.  

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  



B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions; private 
treatment reports; and VA examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each 
and every piece of evidence in a case.  The relevant evidence 
including that submitted by the veteran will be summarized 
where appropriate.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

1.  Nonservice-connected pension

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served for ninety (90) days or more 
during a period of war and who is permanently and totally 
disabled due to nonservice-connected disabilities that are 
not the result of the veteran's willful misconduct.  
Permanent and total disability will be held to exist when an 
individual is unemployable as a result of disabilities that 
are reasonably certain to last throughout the remainder of 
that person's life.  Talley v. Derwinski, 2 Vet. App. 282, 
285 (1992); 38 C.F.R. §§ 3.340(b), 4.15 (2003).

There are three alternative bases upon which a finding of 
permanent and total disability for pension purposes may be 
established.  The first way is to establish that the veteran 
has a lifetime impairment which is sufficient to render it 
impossible for the "average person" to follow a 
substantially gainful occupation under the appropriate 
diagnostic codes of the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1502(a)(1) (West 2002); 38 
C.F.R. §§ 3.340(a), 4.15 (2003). Alternatively, a veteran may 
establish permanent and total disability for pension 
purposes, absent a combined 100 percent scheduler evaluation, 
by proving that the individual (as opposed to the average 
person) has a lifetime impairment precluding the veteran from 
securing and following substantially gainful employment.  
38 U.S.C.A. §§ 1502, 1521(a) (West 2002); 38 C.F.R. § 4.17 
(2003). Under this analysis, if there is only one such 
disability, it must be ratable as 60 percent or more, and if 
there are two or more disabilities, there must be at least 
one disability ratable as 40 percent or more, with a combined 
disability rating of at least 70 percent.

However, if a veteran cannot qualify for a permanent and 
total disability under the above rating scheme following 
applicable schedular criteria, a permanent and total 
disability rating for pension purposes may be granted on an 
extraschedular basis if the veteran is subjectively found to 
be unemployable by reason of his or her disabilities, age, 
occupational background, and other related factors.  See 38 
C.F.R. §§ 3.321(b)(2), 4.17(b) (2003).

The veteran's claimed permanent disabilities have been 
identified and evaluated as hypertension, 10 percent 
disabling; peripheral neuropathy due to herbicide exposure, 
noncompensable; stomach ulcers, noncompensable; personality 
and adjustment disorder, noncompensable; and PTSD, 
noncompensable.  A review of the competent medical evidence 
and the applicable diagnostic criteria reflects that these 
evaluations have been appropriately assigned.

Diagnostic Code 7101 provides that a 10 percent disability 
rating for hypertensive vascular disease (hypertension and 
isolated systolic hypertension) for diastolic pressure 
predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
A 20 percent rating is assigned for diastolic pressure 
predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.  A 40 percent rating is assigned 
for diastolic pressure predominantly 120 or more.  Finally, a 
60 percent rating is assigned for diastolic pressure 
predominantly 130 or more.  See 38 C.F.R. § 4.104 (2003).

At the veteran's December 2001 VA examination, his blood 
pressure was taken three times, and each time the systolic 
pressure was 130 and the diastolic pressure was 74.  There is 
no evidence that the veteran's diastolic pressure was 
predominantly 110 or more, or systolic pressure of 
predominantly 200 or more.  As such, a preponderance of the 
evidence is against an evaluation greater than 10 percent and 
the 10 percent disability rating has been appropriately 
assigned.  

Diagnostic Code 8513 provides that a 20 percent disability 
rating will be assigned for mild incomplete paralysis of all 
radicular groups, on the dominant side.  A 40 percent rating 
will be assigned for moderate incomplete paralysis.  A 70 
percent rating will be assigned for severe incomplete 
paralysis.  Finally, a 90 percent rating will be assigned for 
complete paralysis of the major arm in all radicular groups.  
See 38 C.F.R. § 4.124a (2003).

At the veteran's June 1982 VA examination, upper and lower 
extremities were all within normal limits, no complaints or 
abnormalities were noted.  At his December 2001 VA 
examination, it was noted that the veteran had full range of 
motion of the musculoskeletal system without pain, 
discomfort, or crepitus.  Muscle strength was noted as being 
5/5.  Moreover, the veteran's gait, stance, and coordination 
were all normal, and his skin turgor was normal, with no 
signs of dehydration, rashes, or anemia.  Radial and pedal 
pulses were strong.  There is no evidence that the veteran 
has mild incomplete paralysis of any radicular nerve or any 
other neurological defects.  In addition, he has not been 
diagnosed with peripheral neuropathy.  As such, the 
noncompensable rating has been appropriately assigned.

Diagnostic Code 7310, the schedule for rating residual 
injuries of the stomach provides that disabilities should be 
rated under Diagnostic Code 7301.  That code provides that a 
noncompensable disability rating is assigned for mild 
adhesions of peritoneum.  A 10 percent rating is assigned for 
moderate adhesions of peritoneum with pulling pain on 
attempting work or aggravated by movements of the body, or 
occasional episodes of colic pain, nausea, constipation 
(perhaps alternating with diarrhea) or abdominal distension.  
A 30 percent rating is assigned for moderately severe 
adhesions of peritoneum with partial obstruction manifested 
by delayed motility of barium meal and less frequent 
prolonged episodes of pain.  Finally, a 50 percent rating is 
assigned for severe adhesions of peritoneum with definite 
partial obstruction shown by X-ray, with frequent and 
prolonged episodes of severe colic distension, nausea or 
vomiting, following severe peritonitis, ruptured appendix, 
perforated ulcer, or operation with drainage.  See 38 C.F.R. 
§ 4.114 (2003).  

In August 2001, Dr. K. noted that the veteran had a history 
of a peptic ulcer.  In September 2001, Dr. G. diagnosed the 
veteran with a self-reported ulcerated stomach.  Neither 
physician noted current stomach complaints for the veteran.  
At his December 2001 VA examination, it was noted that the 
veteran was 5'10" tall and weighed 160 pounds.  No signs of 
dehydration were seen.  The veteran's abdomen was thin, soft, 
nontender, with no organomegaly.  Bowel sounds were 
normoactive, and there was no tenderness on deep palpation.  
The veteran was not diagnosed with a stomach disorder and no 
stomach pain or abnormalities were noted.  As such, the 
noncompensable rating has been appropriately assigned.  See 
also 38 C.F.R. § 4.114, Diagnostic Code 7305 (2003).

Diagnostic Codes 9411 and 9440 provide that noncompensable 
rating will be assigned for a mental condition that has 
formally been diagnosed, but symptoms are not severe enough 
either to interfere with occupational and social functioning 
or to require continuous medication.  A 10 percent disability 
rating will be assigned for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent disability 
rating requires occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
See 38 C.F.R. § 4.130 (2003)

A 50 percent disability rating requires occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  A 70 
percent disability rating is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id. 

Finally, a 100 percent disability rating requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id. 

Private examinations by Drs. K. and G. in August 2001 and 
September 2001, respectively, diagnosed the veteran with 
dysthymia and a mixed personality disorder.  Upon 
examination, the veteran was oriented and emotionally 
congruent.  Dr. G. opined that the veteran experienced some 
measure of general depression and anxiety that he was not 
functionally aware of.  Dr. K. noted that the veteran denied 
flashbacks and stated that he slept 2-3 hours per night.  He 
denied suicidal thoughts, and had no plans or attempts.  His 
speech was fluent and coherent.  He did not exhibit any 
delusions or hallucinations.  His memory was fair, as were 
judgment and insight.  

At his VA examination in December 2001, the veteran reported 
no flashbacks, dreams, or panic attacks.  It was noted that 
he did not take antidepressants and that he took Valium every 
6 hours as he was withdrawing from alcohol.  No impairment of 
thought process or communication was observed.  In addition, 
the veteran did not have delusions or hallucinations.  His 
speech was coherent, logical, and relevant.  There was no 
memory loss or impairment and he had no problem with 
concentration.  

The objective evidence of record has not shown that the 
veteran has occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks during periods of significant 
stress.  As such, a compensable rating is not warranted and 
the veteran's assigned noncompensable rating is appropriate.  

On the basis of the evaluations assigned, the veteran's 
combined nonservice-connected evaluation is 10 percent.  
Given the foregoing consideration, the veteran's disabilities 
are objectively determined not to be representative of a 
total, 100 percent schedular evaluation in accordance with 38 
C.F.R. § 4.15.  Nor has the veteran been shown to suffer from 
the permanent loss of use of his hands, feet, or eyes, in 
accordance with the criteria set forth in 38 C.F.R. § 4.15.  
Accordingly, on the basis of the objective "average person" 
standard of review, a permanent and total disability 
evaluation is not warranted.

Furthermore, the veteran does not satisfy the criteria for a 
schedular permanent and total evaluation under 38 C.F.R. § 
4.16(a) and 4.17.  As the veteran has more than one 
disability, he is required to have at least one disability 
rated as 40 percent disabling (or more) in order to meet the 
threshold requirement of § 4.16(a).  He must also have 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  Since the veteran does not have an 
initial disability rated as 40 percent or more, nor does he 
have additional disabilities to bring the combined rating to 
70 percent or more, he cannot be considered permanently and 
totally disabled under the criteria set forth in 38 C.F.R. §§ 
4.16(a), and 4.17.

The Board has also considered whether a permanent and total 
disability rating for pension purposes on an extraschedular 
basis may be authorized under 38 C.F.R. § 3.321(b)(2).  With 
respect to the subjective factors bearing on the veteran's 
possible entitlement to pension benefits, such as age, 
education, and occupational background, the Board notes that 
the veteran was born in 1948, was educated to approximately 
the 8th grade, and has occupational experience in 
construction.  The veteran has not shown that his present 
condition renders him per se unemployable under either the 
average person standard or on an individual basis.  Although 
he appears to indicate that his primarily disabling factors 
are his psychiatric disorders, there is no competent medical 
evidence indicating that his diagnosed depression and mixed 
personality disorder would disable the veteran from 
performing mild to moderate activities, or preclude him from 
seeking some type of gainful employment.

The Board thus concludes that a preponderance of the evidence 
is against a finding that the veteran has presented such an 
unusual disability picture so as to render impractical the 
application of regular schedular standards.  Therefore, a 
preponderance of the evidence is against entitlement to a 
permanent and total disability rating for pension purposes on 
an extraschedular basis.  Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).  

On the basis of the above analysis, and for the reasons and 
bases stated above, the veteran's claim of entitlement to a 
permanent and total disability evaluation for pension 
purposes is not warranted under any applicable standard.

2.  PTSD

The veteran requests that the Board reopen and grant his 
claim of entitlement to service connection for PTSD on the 
basis that he has submitted new and material evidence.  The 
Board observes that the veteran's service connection claim 
was originally denied in a February 1998 rating decision.  At 
that time, the RO acknowledged that while the evidence 
demonstrated that the veteran had engaged in combat during 
active service, he had not been diagnosed with PTSD.  The 
claim was denied on the basis that the veteran did not have a 
current diagnosis of PTSD.  The February 1998 rating decision 
is final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1103 (2003).  

In August 2001, the veteran filed to reopen his service 
connection claim.  A May 2002 rating decision denied the 
veteran's claim and he disagreed with that decision, 
initiating a timely appeal.  As there is a prior final 
determination for the veteran's claim of entitlement to 
service connection for PTSD, the February 1998 rating 
decision, the Board is now required to decide whether new and 
material evidence has been presented before reopening and 
adjudicating the merits of the claim.  See Barnett v. Brown, 
83 F.3d 1380, 1384 (Fed. Cir. 1996). 

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).  
When a veteran seeks to reopen a claim, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance is "new and material."  Under the 
pertinent version of 38 C.F.R. § 3.156(a), "new" evidence 
is existing evidence not previously submitted to agency 
decisionmakers.  "Material" evidence is existing evidence 
that, by itself or when considering with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  "New and material evidence" can 
neither be cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156(a) (2003).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends, and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.

In the present case, subsequent to the February 1998 rating 
decision, two private psychiatric evaluation reports, as well 
as two VA examination reports, have been received as 
evidence.  While three of the examiners opined that the 
veteran did not suffer from PTSD, he was diagnosed with PTSD 
by the December 2001 VA general examiner.  Presuming the 
truthfulness of the evidence that has been presented, it 
bears directly and substantially upon the specific matter 
under consideration, i.e., whether the veteran currently has 
PTSD that is etiologically related to active service.  
Moreover, it is the Board's opinion that this evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(2003); see also Hodge v. West, 155 F.3d at 1363 (Fed. Cir. 
1998) (holding that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim).  Accordingly, 
the Board finds that the veteran has submitted new and 
material evidence, and his claim is reopened.

The Board thus finds that new and material evidence has been 
presented to reopen the veteran's claim of entitlement to 
service connection for PTSD.  However, given VA's statutory 
duty to assist the veteran, and in order to give the veteran 
every consideration with respect to the present appeal, it is 
the Board's opinion that further development of this issue is 
necessary.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Although 
some provisions of the VCAA also apply to the question of 
whether new and material evidence has been submitted to 
reopen the claim, the Board's favorable resolution of that 
question mitigates any due process issues.  Following the 
development as requested below, the issue of the veteran's 
entitlement to service connection for PTSD will be ready for 
appellate review.  


ORDER

A permanent and total disability rating for nonservice-
connected pension purposes is denied.

New and material evidence has been presented to reopen a 
claim of entitlement to service connection for PTSD; the 
appeal is granted to this extent only.  


REMAND

As discussed above, the Board has reopened the veteran's 
claim of entitlement to service connection for PTSD.  
Therefore, the claim must be readjudicated on the merits 
based on all the evidence of record.  38 U.S.C.A. § 5108 
(West 2002).  However, before the Board may address a matter 
not considered by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument, an opportunity to submit such evidence 
or argument, an opportunity to address the question at a 
hearing, and if not, whether the claimant has been prejudiced 
by being denied those opportunities.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

In this regard, the Board notes that the veteran has filed a 
claim of entitlement to service connection for PTSD.  Since 
the February 1998 rating decision, private psychiatric 
evaluations and VA examination reports have been received.  
In the May 2002 rating decision, the RO found that new and 
material evidence sufficient to reopen the veteran's claim 
had not been submitted.  That rationale was reiterated in the 
October 2002 statement of the case.  However, in light of the 
Board's decision this date concluding that new and material 
evidence has been submitted since the last prior final denial 
in February 1998, the Board finds that the RO should conduct 
a de novo review of the entire evidentiary record.  

The Board has also determined that additional development is 
necessary for the veteran's stomach ulcer claim.  In the 
August 2001 claim, the veteran asserted that he had received 
treatment for his stomach ulcers and PTSD at the VA 
outpatient clinic in Canton, Ohio.  At that time, he also 
asserted that he had received treatment for PTSD at the East 
Liverpool treatment facility in East Liverpool, Ohio.  He 
reiterated those contentions in the June 2002 notice of 
disagreement.  A review of the record does not reflect that 
complete records were requested or obtained.  A review of the 
record also indicates that an examination may be necessary 
for the veteran's alleged stomach disorder.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
this case is REMANDED for the following actions:  

1.  The RO must review the claims file 
and ensure that all VCAA obligations have 
been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any applicable legal 
precedent.

2.  The RO should contact the VA 
outpatient clinic in Canton, Ohio, and 
request any and all treatment records, 
examinations, notes, consults, and 
complete clinical records pertaining to 
treatment of the veteran from 1991 to the 
present.  If no such records can be 
found, or if they have been destroyed, as 
for specific confirmation of that fact.  

3.  The RO should contact the East 
Liverpool Community Based Outpatient 
Clinic in East Liverpool, Ohio, and 
request any and all treatment records, 
examinations, notes, consults, and 
complete clinical records pertaining to 
treatment of the veteran from 2001 to the 
present.  If no such records can be 
found, or if they have been destroyed, as 
for specific confirmation of that fact.  

4.  The RO should arrange for the veteran 
to be provided with an examination to 
determine whether he currently has 
stomach ulcers that are etiologically 
related to complaints of stomach pain 
during active service.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  A discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.

5.  The RO should then conduct a de novo 
review the entire record and readjudicate 
the veteran's claims.  If the 
determinations remain adverse to the 
veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  The 
veteran and his representative should be 
afforded a reasonable period in which to 
respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




